Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on May 18, 2020.  In virtue of this communication, claims 1-26 are currently presented in the instant application.
Drawings
The drawings submitted on May 18, 2020 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-17, and 19-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 20170064656 A1 (herein “Kim”).

Claims 1, 12, 21, and 27
Consider claim 1, Kim teaches a method of wireless communication, comprising: 
determining, by a user equipment (UE), to perform a synchronization procedure (see Kim Fig. 5, [0055] note UE searching for synchronization signals transmitted by one or more sells while performing a mobility procedure, i.e. initial acquisition); 
receiving at least one synchronization signal (see Kim Fig. 5, [0055] note UE searching for synchronization signals transmitted by one or more sells while performing a mobility procedure, i.e. initial acquisition);
(see Kim Fig. 5, [0058] note SNR); 
identifying a detection threshold, associated with the at least one synchronization signal, for determining whether the synchronization procedure can be terminated prior to receiving a predetermined number of synchronization signals (see Kim Fig. 5, [0058] note SNR threshold for a certain number of Half Frames); 
comparing the detection metric or detection metrics accumulated since determining to perform the synchronization procedure with the detection threshold (see Kim Fig. 5, [0058] note SNR above the SNR threshold); and 
continuing or terminating the synchronization procedure based at least in part on a result of the comparing (see Kim Fig. 5, [0058] note end initial acquisition early if the SNR for the combined PSS/SSS is above the SNR threshold for at least one of the selected number of HFs). 
Claim(s) 12, 21, and 27 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 13, 22, and 28
Consider claim 2, Kim teaches further comprising terminating the synchronization procedure prior to receiving the predetermined number of synchronization signals (see Kim Fig. 5, [0058] note end initial acquisition early if the SNR for the combined PSS/SSS is above the threshold for at least one of the selected number of HFs). 
Claim(s) 13, 22, and 28 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 14, 23, and 29
Consider claim 3, Kim teaches wherein determining to perform the synchronization procedure comprises determining to perform an initial cell search or a timing synchronization procedure associated with a wakeup from a discontinuous reception (DRX) (see Kim Fig. 5, [0054] note initial acquisition).
Claim(s) 14, 23, and 29 is/are rejected for at least the same reason(s) set forth in claim 3.



Claims 4, 15, 24, and 30
Consider claim 4, Kim teaches wherein the detection threshold comprises a first detection threshold for the initial cell search (see Kim Fig. 5, [0054] note SNR threshold during initial acquisition), and a second detection threshold for the timing synchronization procedure (see Kim Fig. 5, [0054] note SNR above the SNR threshold for the combined PSS/SSS during initial acquisition). 
Claim(s) 15, 24, and 30 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5, 16, and 25
Consider claim 5, Kim teaches wherein the first detection threshold is different than the second detection threshold (see Kim [0059] note a threshold for the PSS and SSS, where there may be a first set of thresholds for detecting ther PSS and SS based on the UE performing list frequency search and/or a second set of threshold for detecting the PSS and SS based on performing a full frequency search). 
Claim(s) 16 and 25 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6, 17, and 26
Consider claim 6, Kim teaches further comprising determining to perform the timing synchronization procedure, and wherein the timing synchronization procedure is based at least in part on a predetermined cell identifier and an initial cell timing (see Kim [0044], [0065]-[0069], note CRS with cell identity and DRX) . 
Claim(s) 17 and 26 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 8 and 19
Consider claim 8, Kim teaches further comprising: 
scheduling a sleep period prior to a next paging occasion for the user equipment based at least in part on terminating the timing synchronization procedure before the predetermined number of synchronization signals are received (see Kim [0057]-[0058] ending the cell acquisition and search period early). 
Claim(s) 19 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 20
Consider claim 9, Kim teaches wherein the at least one synchronization signal comprises a primary synchronization signal (PSS) (see Kim [0058] note PSS) and a secondary synchronization signal (SSS) (see Kim [0058] note SSS), and the detection threshold comprises a PSS threshold and an SSS threshold (see Kim [0058] note SNR of the combined PSS/SSS compared to the SNR threshold). 
Claim(s) 20 is/are rejected for at least the same reason(s) set forth in claim 9.

Claim 10
Consider claim 10, Kim teaches wherein the detection threshold is independent of a number of synchronization signals received by the UE (see Kim Fig. 5, [0058] note SNR threshold).

Claim 11
Consider claim 11 Kim teaches wherein receiving the at least one synchronization signal is performed prior to determining a signal-to-noise ratio (SNR) of a wireless channel (see Kim [0057]-[0058] note UE monitors for the PSS and SSS prior to determining the SNR).
Allowable Subject Matter

Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647